Title: To James Madison from Hore Browse Trist, 11 August 1804 (Abstract)
From: Trist, Hore Browse
To: Madison, James


11 August 1804, New Orleans. “At the request of the Governor I have the honor to inform you that a private letter from the President under date 7 July & your letter of 10 July with its two enclosures were duly received by the last mail. Having been taken extremely ill last night, & continuing yet in bed much indisposed, he is incapacitated from answering them by the return post, but as his indisposition bears this evening a more favourable aspect, he hopes by next mail to be able to recommence his correspondence.”
